DETAILED ACTION
	This is a non-final Office action in response to communications received on 02/28/2020.  Claims 1-20 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed 02/28/2020 are acknowledged.

Information Disclosure Statement
Information disclosure statement filed on 03/06/2020 has been received and is acknowledged. 

Claim Rejections – 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between th3e prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 8, 11, 12, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent literature “Introduction to the Controller Area Network (CAN), author: Steve Corrigan, revised: May 2016” (hereinafter, "Corrigan") in view of US 7,746,781 B1 (hereinafter, "Xiang").

The instant application is directed to a method and system for either transport or data link layer techniques for traffic flow confidentiality, and is depicted in FIG. 2B of the application which is reproduced on the following page:

    PNG
    media_image1.png
    301
    404
    media_image1.png
    Greyscale


The primary reference of Corrigan is directed to providing a report on operating principles of a multi-layer controller area network (CAN) bus communication system, with representative figures, Figure 6 and Figure 2, being reproduced below:

    PNG
    media_image2.png
    285
    630
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    141
    607
    media_image3.png
    Greyscale

The secondary reference of Xiang discloses a device and method that facilitates traffic flow confidentiality and sequence integrity in a IPSec context, with representative Figure 2 being reproduced below: 

    PNG
    media_image4.png
    443
    620
    media_image4.png
    Greyscale

As to claim 1:
	Corrigan discloses the following limitations of claim 1, as follows:
1. A transmitter device included in a bus-based communication system, the transmitter device comprising: 
a transmitter (Corrigan, Figure 6 depicts a CAN transceiver (i.e., a transmitter)); and 
one or more processors configured to: obtain a payload to be transmitted on a communication bus of the bus-based communication system (Corrigan, Figure 6 depicts a CAN Controller (e.g., a processor)); 
provide the one or more first frames to a data link layer (Corrigan, Figure 1 depicts a protocol stack in which layer 3 frames (i.e., one or more first frames) are provided to a data link layer); 
generate, on the data link layer, one or more second frames based on the one or more first frames, each of the one or more second frames including a second header, a respective portion of a data link layer payload, and an end-of-frame indication (Corrigan, Figure 2 and section 3.1.1. depict/disclose a data link layer frame (i.e., a second frame) with 0-8 bytes data (i.e., a payload), a EOF field, and other bits (i.e., Header) between SOF and payload that Examiner interprets as Header under broadest reasonable interpretation (BRI)), and
transmit the one or more second frames on the communication bus (Corrigan, Figure 1 depicts that a CAN transceiver transmits a frame on a CAN Bus-Line).  

	Corrigan does not disclose the following limitations of claim 1:
generate, on a transport layer, one or more first frames based on the payload, each of the one or more first frames including a first header and a respective portion of a transport layer payload, 
wherein a last frame of the one or more first frames includes an authentication tag associated with the one or more first frames; 
add one or more padding bits, associated with providing traffic flow confidentiality for communication of the payload on the communication bus, to 
either: the payload on the transport layer, or the one or more first frames on the data link layer; 
However, Xiang, in the same filed of endeavor and analogous art, discloses the following limitations of claim 1, as follows:
generate, on a transport layer, one or more first frames based on the payload, each of the one or more first frames including a first header and a respective portion of a transport layer payload (Xiang, Figure 2, reference 14 depicts generation of a layer 3 frame with an Authentication Header (i.e., a first header), and Xiang, Figure 2, reference 17e depicts a payload portion of the layer 3 frame. Examiner notes that although the specification of the instant application uses the terminology “transport layer” and Xiang uses the terminology “IP layer” but both must necessarily refer to layer 3 frames, because only layer 3 frames (as shown in Figure 2B of the specification of the instant application) can be transmitted to data link layer directly without any other intervening layer), 
wherein a last frame of the one or more first frames includes an authentication tag associated with the one or more first frames (Xiang, Figure 2, reference 17i depicts an integrity check value that Examiner interprets under BRI to be equivalent to an authentication tag since the integrity check field allows the determination of whether a transmitted frame may have been altered during transmission); 
add one or more padding bits, associated with providing traffic flow confidentiality for communication of the payload on the communication bus (Xiang, Figure 2, reference 17f depicts a padding of bits to the payload field (17e), with Examiner taking the BRI that the addition of field 17e causes the actual payload length to be obscured or hidden, thus, providing partial traffic flow confidentiality (see, Xiang, Col. 2, lines 55-59)), 
to either: the payload on the transport layer, or the one or more first frames on the data link layer (Xiang, Figure 2, reference 17f depicts padding of bits applied to the payload field (17e) of a layer 3 frame (i.e., transport frame, according to the terminology used in the specification for such frames)).

Xiang is combinable with Corrigan because both belong to the same field of endeavor of networking of devices, and facilitating security of frames transmitted within networked systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Corrigan to include the generation of layer 3 frames with security measures such as adding padding bits and authentication tags as disclosed by Xiang in order to make use of known techniques to improve similar methods, or products in the same way in a related field of endeavor (e.g., using known techniques from IPSec as disclosed by Xiang to improve CAN bus communication as disclosed by Corrigan in a similar way).


As to claim 2:
	Corrigan and Xiang disclose the limitations of claim 1.  Corrigan further discloses the remaining limitations of claim 2, as follows:
2. The transmitter device of claim 1, wherein the bus-based communication system uses one of: a controller area network (CAN) protocol; a CAN with flexible data-rate protocol; or a CAN extra large protocol (Corrigan, at least Figure 1 and Figure 2 and sections 2 and 3.1.1 depict/disclose a CAN protocol being used in an exemplary system).  


As to claim 4:
	Corrigan and Xiang disclose the limitations of claim 1, with both Corrigan and Xiang further disclose the following limitations of claim 4, as follows:
4. The transmitter device of claim 1, 
wherein the one or more processors are further configured to, when the one or more padding bits are added to the payload on the transport layer: receive, on the transport layer, information indicating a total padded payload length (Corrigan, Figure 6 depicts a CAN transceiver (i.e., a receiver) that is configured to receive a transport layer frame, and Xiang, Fig. 2, reference 15b depicts a length field that Examiner interprets under BRI to be equivalent to a payload length indicator); 
and add the one or more padding bits to the payload based on the information indicating the total padded payload length (Xiang, Fig. 2, reference 17f depicts padding bits being added to payload data, with Examiner taking the interpretation under BRI that the length of padding bits (together with payload data) must necessarily correspond to reference 15b, i.e., total payload length).  

Regarding claim 4, the same motivation to combine Xiang with Corrigan utilized in claim 1 is equally applicable in the instant claim.


As to claim 8:
	Corrigan and Xiang disclose the limitations of claim 1, with Xiang further disclosing the remaining limitations of claim 8, as follows:
8. The transmitter device of claim 1, wherein information that identifies a length of the transport layer payload is included in the first header when the one or more padding bits are added to the one or more first frames on the data link layer (Examiner interprets the term “data link layer” as “transport layer” since in the specification of the instant application, one or more first frames are associated with transport layer as opposed to one or more second frames that are associated with the data link layer.  Xiang, Fig. 2, reference 15b depicts a length field that Examiner interprets under BRI to be equivalent to a payload length indicator that is applicable to one or more frames on the transport layer).  

Regarding claim 8, the same motivation to combine Xiang with Corrigan utilized in claim 1 is equally applicable in the instant claim.


As to claim 11:
	Corrigan discloses the following limitations of claim 11, as follows:
11. A receiver device included in a bus-based communication system, comprising: 
a receiver (Corrigan, Figure 6 depicts a CAN transceiver (i.e., a receiver)); and 
one or more processors (Corrigan, Figure 6 depicts a CAN Controller (e.g., a processor)) configured to: 
receive one or more second frames on a communication bus of the bus-based communication system (Corrigan, Figure 1 depicts a protocol stack in which layer 3 frames (i.e., one or more first frames) are received by a data link layer), 
each of the one or more second frames including a second header, a respective portion of a data link layer payload, and an end-of-frame indication (Corrigan, Figure 2 and section 3.1.1 depict/disclose a data link layer frame (i.e., a second frame) with 0-8 bytes data (i.e., a payload), a EOF field, and other bits (i.e., Header) between SOF and payload that Examiner interprets as Header under BRI); 
extract, on a data link layer, the data link layer payload from the one or more second frames, the data link layer payload including one or more first frames (Examiner notes that it is well-known in the standards that a layer of a protocol stack (e.g., a data link layer) on a receiver side must necessarily extract the payload from a frame received from the corresponding layer from the transmitter side in order to process the frame); 
provide the one or more first frames to a transport layer, each of the one or more first frames including a first header and a respective portion of a transport layer payload (Corrigan, Figure 1 depicts a protocol stack in which layer 3 frames (i.e., one or more first frames) are provided to a transport layer on the receiver); 
extract, on the transport layer, the transport layer payload from the one or more first frames (Examiner notes that it is well-known in the standards that a layer of a protocol stack (e.g., a transport layer) must necessarily extract the payload from a received frame from a corresponding protocol layer in order to process the frame); 

Corrigan does not disclose the following limitations of claim 11:
process one or more padding bits, associated with providing traffic flow confidentiality to communication of a payload on the communication bus, 
from either: the one or more first frames on the data link layer, or the payload on the transport layer; and determine the payload based on the transport layer payload.  

However, Xiang, in the same filed of endeavor and analogous art, discloses the following limitations of claim 11, as follows:
process one or more padding bits, associated with providing traffic flow confidentiality to communication of a payload on the communication bus (Xiang, Figure 2, reference 17f depicts a padding of bits to the payload field (17e), with Examiner taking the BRI that the addition of field 17e causes the actual payload length to be obscured or hidden, thus, providing partial traffic flow confidentiality (see, Xiang, Col. 2, lines 55-59), with the padding bits being necessarily processed at the corresponding layer (i.e., transport layer) at the receiver side), 
from either: the one or more first frames on the data link layer, or the payload on the transport layer; and determine the payload based on the transport layer payload (Xiang, Figure 2, reference 17f depicts padding of bits applied to the payload field (17e) of a layer 3 frame (i.e., transport frame, according to the terminology used in the specification for such frames)).

Regarding claim 11, the same motivation to combine Xiang with Corrigan utilized in claim 1 is equally applicable in the instant claim.


As to claim 12:
	Corrigan and Xiang disclose the limitations of claim 11, with Corrigan further disclosing the remaining limitations of claim 12, as follows:
12. The receiver device of claim 11, wherein the bus-based communication system uses one of: a controller area network (CAN) protocol; a CAN with flexible data-rate (CAN FD) protocol; or a CAN extra large protocol (Corrigan, at least Figure 1 and Figure 2 and sections 2 and 3.1.1 depict/disclose a CAN protocol being used in an exemplary system).  


As to claim 16:
	Corrigan and Xiang disclose the limitations of claim 11.  Xiang further discloses the remaining limitations of claim 16, as follows:
16. The receiver device of claim 11, wherein information that identifies a length of the transport layer payload is included in the first header when the one or more padding bits are processed from the one or more first frames on the data link layer (Xiang, Fig. 2, reference 15b depicts a length field that Examiner interprets under BRI to be equivalent to a payload length indicator for the transport layer frame, when transport layer frame is handed up from the data link layer on the receiver side, and is processed).  


As to claim 19:
	Corrigan discloses the following limitations of claim 19, as follows:
19. A method, comprising: 
transmitting, by the transmitter device, one or more second frames on the communication bus, the one or more second frames including a data link layer payload associated with the one or more first frames (Corrigan, Figure 1 depicts that a CAN transceiver transmits a frame on a CAN Bus-Line);
receiving, by a receiver device of the bus-based communication system, the one or more second frames on the communication bus (Corrigan, Figure 1 depicts a protocol stack in which layer 3 frames (i.e., one or more first frames) are received by a data link layer); and 

	Corrigan does not disclose the following limitations of claim 19, as follows:
adding, by a transmitter device of a bus-based communication system, one or more padding bits, associated with providing traffic flow confidentiality for communication of a payload on a communication bus of the bus-based communication system,
either: to the payload on a transport layer, or to one or more first frames on a data link layer, wherein the one or more first frames include a transport layer payload associated with the payload;
processing, by the receiver device, the one or more padding bits either: from the one or more first frames on the data link layer, or from the payload on the transport layer. 

However, Xiang, in the same filed of endeavor and analogous art, discloses the following limitations of claim 1, as follows:
adding, by a transmitter device of a bus-based communication system, one or more padding bits, associated with providing traffic flow confidentiality for communication of a payload on a communication bus of the bus-based communication system (Xiang, Figure 2, reference 17f depicts addition of padding bits to the payload field (17e), with Examiner taking the BRI that the addition of field 17e causes the actual payload length to be obscured or hidden, thus, providing partial traffic flow confidentiality (see, Xiang, Col. 2, lines 55-59)),
either: to the payload on a transport layer, or to one or more first frames on a data link layer, wherein the one or more first frames include a transport layer payload associated with the payload (Xiang, Figure 2, reference 17f depicts padding of bits applied to the payload field (17e) of a layer 3 frame (i.e., transport frame, according to the terminology used in the specification for such frames));  
processing, by the receiver device, the one or more padding bits either: from the one or more first frames on the data link layer, or from the payload on the transport layer (Xiang, Figure 2, reference 17f depicts a padding of bits to the payload field (17e), with Examiner taking the BRI that the addition of field 17e causes the actual payload length to be obscured or hidden, thus, providing partial traffic flow confidentiality (see, Xiang, Col. 2, lines 55-59), with the padding bits being necessarily processed at the corresponding layer (i.e., transport layer) at the receiver side). 

Regarding claim 19, the same motivation to combine Xiang with Corrigan utilized in claim 1 is equally applicable in the instant claim.


As to claim 20:
	Corrigan and Xiang disclose the limitations of claim 19.  Corrigan further discloses the remaining limitations of claim 20, as follows:
20. The method of claim 19, wherein the bus-based communication system uses one of: a controller area network (CAN) protocol; a CAN with flexible data-rate protocol; or a CAN extra large protocol (Corrigan, at least Figure 1 and Figure 2 and sections 2 and 3.1.1 depict/disclose a CAN protocol being used in an exemplary system).  

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent literature “Introduction to the Controller Area Network (CAN), author: Steve Corrigan, revised: May 2016” (hereinafter, "Corrigan") in view of US 7,746,781 B1 (hereinafter, "Xiang") in further view of US Patent 7,000,120 B1 (hereinafter, "Koodli").

As to claim 3:
	Corrigan and Xiang disclose the limitations of claim 1, while Xiang further discloses the following limitations of claim 3, as follows:
3. The transmitter device of claim 1, 
wherein the one or more processors are further configured to, when the one or more padding bits are added to the payload on the transport layer: add, on the transport layer, a payload length indicator to the payload (Xiang, Fig. 2, reference 15b depicts a length field that Examiner interprets under BRI to be equivalent to a payload length indicator); 

Corrigan and Xiang do not directly disclose the remaining limitation of claim 3, as follows:
24PATENTDocket No. 0096-0198encrypt, on the transport layer, a result of adding the payload length indicator and adding the one or more padding bits to the payload to generate the transport layer payload.  
	
However, Koodli, in the same field of endeavor as Corrigan and Xiang and analogous art, discloses the remaining limitations of claim 3, as follows:
24PATENTDocket No. 0096-0198encrypt, on the transport layer, a result of adding the payload length indicator and adding the one or more padding bits to the payload to generate the transport layer payload (Koodli, Fig. 1, reference 108 and 106 depict an encrypted portion of the transport layer frame that includes the transport PDU including the padding bits, and also reference 108-2 pad length that is indicative of the result of adding padding bits to the PDU).  

Koodli is combinable with Xiang and Corrigan because all three belong to the same field of endeavor of networking of devices, and facilitating security of frames transmitted within networked systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Corrigan and Xiang to include the technique of encryption applied to transport layer frames as disclosed by Koodli in order to make use of known techniques to improve similar methods, or products in the same way in a related field of endeavor (e.g., to provide an additional measure of security to transport frames by means of encryption of portions of the frames as disclosed by Koodli to improve network security as disclosed by Corrigan and Xiang in a similar way).


As to claim 13:
	Corrigan and Xiang disclose the limitations of claim 11.  Xiang further discloses the following limitations of claim 13, as follows:
13. The receiver device of claim 11, wherein the one or more processors are further configured to, 
determine, on the transport layer, a payload length indicator based on a result of decrypting the transport layer payload (Xiang, Fig. 2, reference 15b depicts a length field that Examiner interprets under BRI to be equivalent to a payload length indicator); and 
remove the one or more padding bits based on the payload length indicator (Xiang, Figure 2, reference 17f depicts a padding of bits to the payload field (17e), with Examiner taking the interpretation that the added padding bits must necessarily be removed by the corresponding transport layer on the receiver side).

Corrigan and Xiang do not directly disclose the remaining limitation of claim 3, as follows:
when the one or more padding bits are processed from the payload on the transport layer: decrypt, on the transport layer, the transport layer payload. 

However, Koodli, in the same field of endeavor as Corrigan and Xiang and analogous art, discloses the remaining limitations of claim 3, as follows:
when the one or more padding bits are processed from the payload on the transport layer: decrypt, on the transport layer, the transport layer payload (Koodli, Fig. 1, reference 108 and 106 depict an encrypted portion of the transport layer frame that includes the transport PDU including the padding bits, and also reference 108-2 pad length that is indicative of the result of adding padding bits to the PDU, with Examiner taking the interpretation that the encrypted payload must necessarily be decrypted by the corresponding transport layer on the receiver side).
Regarding claim 13, the same motivation to combine Koodli with Xiang and Corrigan utilized in claim 3 is equally applicable in the instant claim.

Allowable Subject Matter
As of this Office Action, claims 5, 6, 7, 10, 14, 15, 17 and 18 are rejected due to their dependency on respective rejected base claim 1 or 11. However, claims 5, 6, 7, 10, 14, 15, 17 and 18 may be allowable if they include all the limitations of their base respective claims due to various reasons, as stated in the following:

The reason why claim 5 may be allowable is as follows:
5. The transmitter device of claim 1, wherein the first header includes an indication that the transport layer payload starts with a payload length indicator when the one or more padding bits are added to the payload on the transport layer (None of the prior art references found during search by Examiner recite the limitations of the instant claim of requiring the transport layer payload to start with a payload length). 

The reason why claim 6 may be allowable is as follows:
6. The transmitter device of claim 1, wherein the one or more processors are further configured to, when the one or more padding bits are added to the one or more first frames on the data link layer: encrypt, on the data link layer, a result of adding the one or more padding bits to the one or more first frames to generate the data link layer payload (None of the prior art references found during search by Examiner recite the limitations of the instant claim of requiring encrypting the result of adding one or more padding bits at data link layer).   

The reason why claim 7 may be allowable is as follows:
7. The transmitter device of claim 1, wherein the one or more processors are further configured to, when the one or more padding bits are added to the one or more first frames on the data link layer: receive, on the data link layer, information indicating a total length to be transmitted on the communication bus, the information indicating the total length being received from the transport layer; and add the one or more padding bits to the one or more first frames based on the information indicating the total length to be transmitted on the communication bus (Although Examiner notes that the functionality of adding of padding bits is well-known in standards (e.g., during Ethernet framing), but none of the prior art references found during search by Examiner recite the remaining limitations of the instant claim).   

The reason why claim 9 may be allowable is as follows:
9. The transmitter device of claim 1, wherein an encrypted payload length indicator is included in the second header when the one or more padding bits are added to the one or more first frames on the data link layer  (None of the prior art references found during search by Examiner recite the limitations of the instant claim of requiring encrypting a payload length indicator when adding one or more bits at data link layer).    

The reason why claim 10 may be allowable is as follows:
10. The transmitter device of claim 1, wherein a separator is used to separate the one or more padding bits from the one or more first frames when the one or more padding bits are added to the one or more first frames on the data link layer (None of the prior art references found during search by Examiner recite the limitations of the instant claim of requiring a separator to separate one or more padding bits added to the one or more first frames on the data link layer).    

The reason why claim 14 may be allowable is as follows:
14. The receiver device of claim 11, wherein the first header includes an indication that the transport layer payload starts with a payload length indicator when the one or more padding bits are processed from the payload on the transport layer (None of the prior art references found during search by Examiner recite the limitations of the instant claim of requiring a transport layer frame to start with a payload length indicator).    

The reason why claim 15 may be allowable is as follows:
15. The receiver device of claim 11, wherein the one or more processors are further configured to, when the one or more padding bits are processed from the one or more first frames on the data link layer: decrypt, on the data link layer, the data link layer payload to determine the one or more first frames and the one or more padding bits (None of the prior art references found during search by Examiner recite the limitations of the instant claim of requiring a decryption on the data link layer to determine the one or more first frames and the one or more padding bits).     

The reason why claim 17 may be allowable is as follows:
17. The receiver device of claim 11, wherein an encrypted payload length indicator is included in the second header when the one or more padding bits are processed from the one or more first frames on the data link layer (None of the prior art references found during search by Examiner recite the limitations of the instant claim of requiring an encrypted payload length indicator be included in the second header when the one or more padding bits are processed from the one or more first frames on the data link layer).    

The reason why claim 18 may be allowable is as follows:
18. The receiver device of claim 11, wherein a separator is used to separate the one or more padding bits from the one or more first frames when the one or more padding bits are processed from the one or more first frames on the data link layer (None of the prior art references found during search by Examiner recite the limitations of the instant claim of requiring a separator to separate one or more padding bits added to the one or more first frames on the data link layer).      




Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412